IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GARY RHINES,                              :   No. 11 MAP 2020
                                          :
                   Appellant              :
                                          :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 114
             v.                           :   MD 2019 dated January 30, 2020.
                                          :
                                          :
PENNSYLVANIA BOARD OF PROBATION           :
AND PAROLE, AND PENNSYLVANIA              :
DEPARTMENT OF CORRECTIONS,                :
                                          :
                   Appellees              :


                                   ORDER



PER CURIAM                                             DECIDED: July 29, 2020

     AND NOW, this 29th day of July, 2020, the Application for Summary Relief is

GRANTED, and the Order of the Commonwealth Court is AFFIRMED. The Application

for Stay is DISMISSED AS MOOT.